REQUESTED BY: Dear Senator:
You have requested the opinion of this office concerning the constitutionality of the practice of legislators receiving expenses for attending committee hearings during the interim between sessions.
Section 50-415, R.R.S. 1943, specifically allows members of the council (legislators) to be reimbursed for actual expenses incurred in attending a council session, and any member of a council committee to be reimbursed for any expenses incurred while on business of the committee. Assuming the committee hearings you refer to are of Legislative Council committees, the statute above cited allows the practice you question. The constitutionality of that statute has been considered by this office on several earlier occasions. (See Opinion Nos. 60 and 63, Report of the Attorney General, 1959-60, attached.) Article III, Section 7, of the Constitution of the State of Nebraska has not been materially changed since those opinions were rendered. This office cannot at this time say that section 50-415 clearly violates Article III, Section 7, for the same reasons expressed in the earlier opinions rendered.
We stand on the earlier opinions rendered, which are attached hereto, and decline to overrule those opinions. We therefore conclude that the payment of actual expenses to legislators while serving as members of the Legislative Council and as members of committees thereof during the interim between the legislative sessions does not violate ArticleIII, Section 7, of the Constitution of Nebraska.